Citation Nr: 1608703	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  06-17 205	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to extraschedular consideration for an initial noncompensable rating for service-connected bilateral hearing loss prior to September 27, 2012, and in excess of 10 percent thereafter. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from March 1953 to March 1956.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas in which the appellant's claim of entitlement to service connection for bilateral hearing loss was granted and assigned a noncompensable disability rating.

In April 2007, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript of that hearing has been associated with the claims file.

In a decision issued in March 2015, the Board denied entitlement to extraschedular consideration for an initial noncompensable rating for service-connected bilateral hearing loss prior to September 27, 2012, and in excess of 10 percent thereafter.  

In April 2015, the Veteran appealed the denial of his claim for extraschedular consideration to the Court of Appeals for Veterans' Claims (Court).  The Veteran died in September 2015; later that month, a Court Order directed the Veteran's attorney to show cause why the Board's March 2015 decision should not be vacated and the appeal dismissed.  In October 2015, the Veteran's counsel filed a response to the Order and stated that he had been informed by the Veteran's spouse that she did not wish to be substituted in place of the Veteran and that she understood that the appeal would be dismissed.  The attorney further stated that he was unable to show cause why the Board's decision should not be vacated and the appeal dismissed.  Therefore, the Court issued a Memorandum Decision, in November 2015, in which the Court vacated the Board's March 2015 decision and dismissed the appeal for lack of jurisdiction.

The Board notes that while the Veteran had been assisted by private counsel in his appeal to the Court, that relationship terminated, for VA purposes, with the Court's November 2015 dismissal of that appeal.  The Veteran's unrevoked power of attorney with the Disabled American Veterans is therefore identified as the Veteran's last representative on the title page.

The Board also notes that the Veteran's surviving spouse filed a timely request for substitution that was received by the RO on September 17, 2015.  Her request for substitution has not yet been adjudicated by the RO, and therefore the Board does not have jurisdiction over the matter.  As such, it is referred to the RO for appropriate action, once this file is returned to the RO.  38 C.F.R. § 19.9(b). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.  


FINDING OF FACT

During the course of this appeal, the Veteran died in September 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014); 38 C.F.R. § 3.1010 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In an Order dated in November 2015, the Court vacated the Board's March 2015 decision, thus voiding the Board's denial of the Veteran's claim of entitlement to extraschedular consideration for an initial noncompensable rating for service-connected bilateral hearing loss prior to September 27, 2012, and in excess of 10 percent thereafter.  Consequently, at the time of his death the Veteran had a pending appeal for extraschedular ratings before the Board.

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Effective October 6, 2014, the VA promulgated regulations governing the rules and procedures for substitution upon death.  See 38 C.F.R. § 3.1010 (effective October 6, 2014).


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


